ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_03_EN.txt. 145 NUCLEAR TESTS (DECL. NAGENDRA SINGH)

Judge NAGENDRA SINGH makes the following declaration:

While fully supporting the reasoning leading to the verdict of the Court,
and therefore voting with the majority for the grant of interim measures
of protection in this case, I wish to lend emphasis, by this declaration, to
the requirement that the Court must be satisfied of its own competence,
even though prima facie, before taking action under Article 41 of the
Statute and Rule 61 (New Rule 66) of the Rules of Court.

It is true that neither of the aforesaid provisions spell out the test of
competence of the Court or of the admissibility of the Application and the
request, which nevertheless have to be gone into by each Member of the
Court in order to see that a possible valid base for the Court’s competence
exists and that the Application is, prima facie, entertainable. I am,
therefore, in entire agreement with the Court in laying down a positive
test regarding its own competence, prima facie established, which was
enunciated in the Fisheries Jurisdiction! case and having been reiterated in
this case may be said to lay down not only the latest but also the settled
jurisprudence of the Court on the subject.

It is indeed a sine qua non of the exercise of judicial function that a
court can be moved only if it has competence. If therefore in the exercise
of its inherent powers (as enshrined in Art. 41 of its Statute) the Court
grants interim relief, its sole justification to do so is that if it did not, the
rights of the parties would get so prejudiced that the judgment of the
Court when it came could be rendered meaningless. Thus the possibility
of the Court being ultimately able to give a judgment on merits should
always be present when interim measures are contemplated. If, however,
the Court were to shed its legal base of competence when acting under
Article 41 of its Statute, it would immediately expose itself to the danger
of being accused of discouraging governments from:

cé

. undertaking, or continuing to undertake, the obligations of
judicial settlement as the result of any justifiable apprehension that
by accepting them they may become exposed to the embarrassment,
vexation and loss, possibly following upon interim measures, in
cases in which there is no reasonable possibility, prima facie ascer-
tained by the Court, of jurisdiction on the merits. Accordingly, the
Court cannot, in relation to a request for indication of interim
measures, disregard altogether the question of its competence on the
merits. The correct principle which emerges from these apparently
conflicting considerations and which has been uniformly adopted in
international arbitral and judicial practice is as follows: The Court
may properly act under the terms of Article 41 provided that there is
in existence an instrument such as a Declaration of Acceptance of the
Optional Clause, emanating from the Parties to the dispute, which

1 Fisheries Jurisdiction (United Kingdom v. Iceland), 1.C.J. Reports 1972, Order of
17 August 1972, paras. 15 to 17, pp. 15 to 16.

14
146 NUCLEAR TESTS (DECL. NAGENDRA SINGH)

prima facie confers jurisdiction upon the Court and which incor-
porates no reservations obviously excluding its jurisdiction.”
(Separate opinion of Sir Hersch Lauterpacht in Interhandel case,
ILC.J. Reports 1957, p. 118.)

It needs to be mentioned, therefore, that even at this preliminary stage
of prima facie testing the Court has to examine the reservations and
declarations made to the treaty which is cited by a party to furnish the
base for the jurisdiction of the Court and to consider also the validity of
the treaty if the same is challenged in relation to the parties to the dispute.
As a result of this prima facie examination the Court could either find:

(a) that there is no possible base for the Court’s jurisdiction in which
event no matter what emphasis is placed on Article 41 of its Statute,
the Court cannot proceed to grant interim relief; or

(b) that a possible base exists, but needs further investigation to come
to any definite conclusion in which event the Court is inevitably left
no option but to proceed to the substance of the jurisdiction of the
case to complete its process of adjudication which, in turn, is time
consuming and therefore comes into conflict with the urgency of the
matter coupled with the prospect of irreparable damage to the rights
of the parties. It is this situation which furnishes the “raison d’être”
of interim relief.

If, therefore, the Court, in this case, has granted interim measures of
protection it is without prejudice to the substance whether jurisdictional
or otherwise which cannot be prejudged at this stage and will have to be
gone into further in the next phase.

Judge ad hoc Sir Garfield BARWICK makes the following declaration:

J have voted for the indication of interim measures and the Order of the
Court as to the further procedure in the case because the very thorough
discussions in which the Court has engaged over the past weeks and my
own researches have convinced me that the General Act of 1928 and the
French Government’s declaration to the compulsory jurisdiction of the
Court with reservations each provide, prima facie, a basis on which the
Court might have jurisdiction to entertain and decide the claims made by
New Zealand in its Application of 9 May 1973. Further, the exchange of
diplomatic notes between the Governments of New Zealand and France
in 1973 afford, in my opinion, at least prima facie evidence of the existence
of a dispute between those Governments as to matters of international
law affecting their respective rights.

Lastly, the material before the Court, particularly that appearing in the
UNSCEAR reports, provides reasonable grounds for concluding that
further deposit in the New Zealand territorial environment and that of

15
